DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 4/20/2021 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 2-10, filed 05/28/2021, with respect to 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C 101 rejections of claims 1-7, 10-16, and 18-19 have been withdrawn.  These claims are indeed eligible subject matter under 35 U.S.C 101 as they involve a practical application.  The claims provide a practical application to the problem of low correct detection rate of the R waves in the ECG signals, and help to make up for the deficiency of false detection and missed detection in the detection process of the QRS complex in ECG signals.

Allowable Subject Matter
Claims 1-7, 10-16, and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance:  As indicated in the Non-Final Office Action, filed 12/23/2020, the subject matter of previously 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792